Citation Nr: 0824263	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
post-operative cyst on the back.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a stomach hernia.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder 
and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1977, with subsequent service in the Air Force 
National Guards of Ohio and West Virginia through March 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Huntington RO.  A 
transcript of the hearing is of record.  

The Board notes that the veteran also perfected appeals of 
claims of entitlement to service connection for post-
traumatic stress disorder (PTSD) and arthritis of the left 
elbow.  However, in an August 2007 statement, the veteran's 
representative specifically withdrew the veteran's appeal as 
to these issues.  Thus, those claims have been properly 
withdrawn and are no longer before the Board.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

The issue of entitlement to service connection for a hernia 
and for an acquired psychiatric disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The cyst on the appellant's back is not shown to be 
related to his original period of active military service, or 
to any period of active duty for training or inactive duty 
training in the Air Force National Guard.

2.  The appellant's right knee disability is not shown to be 
related to his original period of active military service, or 
to any period of active duty for training or inactive duty 
training in the Air Force National Guard.


CONCLUSIONS OF LAW

1.  A cyst on the back was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A right knee disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in March 2005.  In this letter, 
which was issued prior to the initial adjudication of this 
claim in September 2005, the veteran was advised of the 
evidence needed to substantiate his service connection 
claims.  He was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  In the 
August 2006 Statement of the Case (SOC), the veteran was 
further advised as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the veteran's claims were not readjudicated 
following notification of how to establish a disability 
rating and effective date, the record reflects that the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims subsequent to the 
issuance of the August 2006 SOC.  Furthermore, as the Board 
concludes below that service connection for the veteran's 
claims is not warranted, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. The record fails to show prejudicial error as 
to timing or content of the VCAA notice.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issue on appeal has been obtained 
and associated with the claims folder.  In particular, the 
Board notes that the veteran has provided authorization forms 
identifying relevant treatment from numerous health care 
providers, and that the RO has obtained or attempted to 
obtain treatment from each of these providers.  

The Board finds that VA was not under an obligation to 
provide examinations with respect to his claimed cyst or 
right knee disability, as such are not necessary to make a 
decision on the claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  As will be 
discussed in greater detail below, the competent medical 
evidence of record does not demonstrate that the veteran 
incurred or aggravated a cyst on his back or a right knee 
disability during active duty service.  Nor does the evidence 
reflect that there is credible lay evidence associating such 
disabilities with his active service or active duty for 
training, or to any injury in the course of performing 
inactive duty training.  Therefore, the Board finds that 
there is sufficient competent evidence on file to make a 
decision, and that examinations are not warranted under the 
criteria set forth in McLendon.  See also Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

In short, the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Service Connection

A.  Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24) (West 2002); 38 C.F.R. § 3.6 (2007).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) 
(2007).  It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101, 106, 1110, 1131.  

B.  Post-Operative Cyst on the Back

The veteran is seeking service connection for post-operative 
residuals of a cyst on his back.  He essentially contends 
that a cyst developed and was lanced by a military medical 
professional during his period of active duty service, and 
that it keeps reappearing and causing him pain.  He has 
stated that he has had two subsequent surgeries to remove the 
recurring cysts on his back.

Because the veteran contends that his cyst first appeared 
during active duty service, the veteran does not have to 
demonstrate that it was incurred in the line of duty.  
Instead, he only has to demonstrate that it was incurred 
during his period of active duty service.  

Unfortunately, the service medical records from the veteran's 
active duty service do not reflect that he had a cyst lanced 
from his back during this period.  This disability is not 
noted on any of the examination reports, which are dated in 
July 1974, June 1975, and September 1977, from the veteran's 
period of active duty service.  In addition, these records do 
note scars on the veteran's back from burns he suffered at 
age five, thus showing that his back was examined for skin 
problems on those occasions.  

While the veteran did testify that the cyst was lanced right 
before his separation from active duty, no mention of having 
had any type of cyst appears on VA examination or medical 
history reports from July 1978, April 1980, April 1981, and 
April 1982.  Subsequent records beginning in August 1982 
refer to a cyst on the veteran's left palm that had to be 
removed.  Beginning in March 1985, the veteran's records 
refer to a history of cyst and tumor removal but generally do 
not specify the locations of any such growths.  

The only specific mentions of cysts existing on or being 
removed from the veteran's back occur in service medical 
records from April 1996.  A medical history report from this 
date notes that the veteran had a cyst removed from his back 
at age 26.  (The veteran was born in June 1959, which would 
place the cyst removal in 1985.)  And a surgery record from 
the same month notes that the veteran had a cyst removed from 
his back in 1983.  

In short, the veteran's service medical records offer is no 
indication that he was operated on by a military physician 
during his active duty service.  Furthermore, while service 
medical records from his period of service in the Air 
National Guard reflect a past history of benign cysts, these 
records do not show that a cyst on his back had its onset 
during or was otherwise incurred during a period of active 
duty for training or inactive duty training.  Service medical 
records contain no evidence that any surgery for a cyst of 
the back was performed at an Air Force Base hospital, nor do 
they otherwise suggest that the veteran ever complained of or 
sought medical treatment for a back cyst while performing his 
military duties.  

Although the veteran has asserted that he had a cyst removed 
from his back during his initial period of active duty, the 
Board must find these assertions not credible in light of the 
absence of findings in service.  The Board is cognizant that 
it may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical 
evidence is silent as to complaints or treatment for the 
relevant condition or symptoms.  See Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  However, in this 
case service medical records reflect that burn scars from 
childhood were noted on several occasions, including two 
months prior to discharge.  Thus, as opposed to a mere 
silence in the record, this case is one in which the specific 
area in which the cyst has been reported underwent 
examination on several occasions, and findings unrelated to a 
cyst were noted.  Furthermore, the veteran reported a 
contradictory history on two occasions in April 1996 when he 
dated his first back cyst to the mid-1980's.  

To the extent that the veteran believes that his cysts 
developed as a result of having defoliant sprayed on him 
while on active duty at Rickenbacker Air Force Base in Ohio, 
the Board notes that, as a lay person, he is not competent to 
make such an assertion.  Furthermore, here is no evidence of 
actual herbicide exposure during service.  Therefore, service 
connection cannot be established based on exposure to a 
herbicide agent.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In the absence 
of credible lay or medical evidence of an in-service 
disability and of a current disability, service connection 
for residuals of a post-operative back cyst must be denied. 

C.  Right Knee Disability

The veteran has also claimed entitlement to service 
connection for a right knee disability.  He testified that he 
went on sick call after waking up and being unable to put any 
weight on his right leg.  He stated that no one was able to 
offer a diagnosis, so he was taken to a civilian clinic off 
base in Marysville, Tennessee.  He was given a Cortisone shot 
in his ankle in order to relieve the pressure going up his 
leg.  After a couple of days, the veteran was able to walk 
with a limp.  He stated that his knee has gotten worse over 
the years.  The veteran estimated that this injury occurred 
in 1988.

Despite receiving appropriate VCAA notice, he has not filled 
out a release form giving VA permission to obtain treatment 
records from the private clinic in Maryville, Tennessee.  
These records have not been obtained and are not associated 
with the claims file.  Nor do his service medical records 
reflect that he sought treatment for right knee pain during 
service and was referred to a civilian clinic.  Therefore, 
there is no medical evidence of record to corroborate the 
veteran's claim that he sought private medical treatment for 
a right knee injury during active duty for training.

A review of the veteran's service medical records reveals no 
mention of a right knee injury during service.  Since 1988, 
the veteran has submitted to examinations and has filled out 
medical history reports in April 1988, October 1991, and 
April 1996, and no mention of a right knee disability appears 
in any of these records.  In April 1996, the veteran 
indicated cramping in his legs, but specifically denied 
swollen or painful joints.  

The Board notes that the veteran is certainly competent to 
describe symptoms he experienced during and after service, 
and to describe the nature of the injury in service.  
However, while such testimony is within his competence, the 
Board must also consider his credibility, and, as noted, he 
filled out medical history reports in April 1988, October 
1991, and April 1996 in which he specifically denied any 
history of swollen or painful joints.  Furthermore, he 
underwent examination for retirement in March 2000 and 
reported no history of or current knee problems.  He 
subsequently sought treatment in March 2005, and was 
indicated that he had been told a year before that there was 
x-ray evidence of an old meniscus tear.  Most significantly, 
however, reported only a one-year history of symptomatology 
in his knee.

Thus, even if an injury such as he described in service is 
presumed, the Board must find that his reports of a 
continuity of symptomatology since that injury are not 
credible.  The veteran is not otherwise competent to relate 
his current knee problems to any in-service injury.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

In short, there is no credible lay or medical evidence 
associating the alleged in-service injury to his current 
disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for a right knee disability must be 
denied.




ORDER

Entitlement to service connection for residuals of a post-
operative cyst on the back is denied.

Entitlement to service connection for a right knee disability 
is denied.


REMAND

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disability.  He has stated that he 
developed depression and anxiety during his National Guard 
service in connection with training soldiers in the use of 
chemical gear as they prepared for Operation Desert Storm.  
News of people dying in Desert Storm made him worry about the 
people he had trained.  He stated that he became severely 
depressed after being blamed for a marginal score on an 
Operational Readiness Inspection (ORI).  He felt he was being 
blamed for doing a poor job of training people, even though 
he had trained them properly but they were being misused.  He 
stated that he was discharged from the military shortly after 
attempting suicide in February 2000. 

A March 2000 VA medical record states that the veteran was 
taking medication for depression secondary to losing his job, 
going through a divorce, and retiring from the military.  It 
indicates that he started taking medication in December 1999.  
Private medical records reflect the veteran was seeing a 
psychologist and a psychiatrist.  Noting that the veteran had 
been going through a divorce and had experienced psychiatric 
instability for some time, an April 2000 record describes a 
recent job loss as "the straw that broke the camel's back."  
It is unclear whether this refers to his separation from 
service or his civilian job loss in May 2000. 

There is no VA examination report of record.  Therefore, it 
is unclear whether the veteran has a current psychiatric 
disability that is related to his military service.  In light 
of the evidence noted above, the Board finds that a remand 
for a VA examination is warranted.

The veteran also contends that he developed a hernia as a 
consequence of a specific injury during training.  At the 
time of retirement examination in March 2000, the veteran was 
found to have a "midline hernia" from his navel to his 
xiphoid.

A VA examination or opinion is necessary if the evidence of 
record: (a) Contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).

"The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service 
include...credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation."  
McClendon, supra, at 83.  In this instance, the injury 
described by the veteran appears to be the type of injury 
that he is 

Given the VA's duty to obtain a VA examination where the 
evidence indicates that the claimed disability may be 
associated with inservice problems, see 38 C.F.R. 
§ 3.159(c)(4) and McClendon, supra, (recognizing that the 
latter element is a low threshold), a remand is necessary for 
further medical assessment with a nexus opinion.  See also 38 
U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
the veteran to be afforded a psychiatric 
examination to determine the likely 
etiology of his claimed psychiatric 
disabilities.  The claims folder must be 
provided to the examining physician for 
review in conjunction with the 
examination.  All findings should be 
reported in detail.  

The VA examiner should diagnose every 
current psychiatric disability and express 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability was 
incurred or aggravated as a result of the 
veteran's National Guard service.

The AMC should make arrangements for the 
veteran to be afforded an appropriate 
examination to determine the likely 
etiology of his claimed stomach hernia.  
The examiner should clarify the nature of 
the veteran's hernia, and opine as to 
whether it is at least as likely as not 
that any current hernia is related to the 
veteran's active military and/or his 
service in the Air National Guard.  A 
complete rationale should be provided for 
any opinion expressed.

3.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


